DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the application no. 16/895,848 filled on 06/08/2020.
Claims 1-20 are presented for examination.

Claim Objections
Claims 1-6, 9-18 and 20 are objected to because of the following informalities:
a)	Regarding Claim 1, the numeric number (i.e., “5”) cited on the left column should apparently be deleted. Claims 2-6, 9-18 and 20 are also objection for the same reason as discussed above with respect to claim 1. Appropriate correction is required.
b)	Regarding Claim 4, the phrase “other clean zone” on line 5 should apparently be “[[other]]another clean zone” for consistency of wording of the phrase in the claim.  Appropriate correction is required.
c)	Regarding Claim 13, the phrase “other behavior control zone” on line 5 should apparently be “[[other]]another behavior control zone” for consistency of wording of the phrase in the claim.  Appropriate correction is required.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) shown in the drawing, Fig. 1 should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 6 and 19 cite "expected duration less than a threshold duration", wherein the particulars for threshold duration are not being specifically described within the specification. A review of the specification filed on 06/08/2020, Pages 5, 6, 8, 48, simply cites “threshold duration” without any definite limit. Therefore, claim do not satisfy the written description requirement. 

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2011/0264305) (hereinafter Choe) in view of  Moroniti et al. (US2019/0332114) (hereinafter Moroniti).

Claim 20. Choe teaches a method comprising: 
receiving mapping data collected by an autonomous cleaning robot as the autonomous cleaning robot moves about an environment (See Para. [0023], [0059], “an external device/wireless terminal device receives cleaning map from control unit of a robot cleaner”); 
Choe discloses in Para. [0059] that the terminal device receives cleaning map from the robot cleaner and check a cleaned and non-cleaned area and select a desired location/area on the cleaning map to move the robot cleaner. However, Choe does not explicitly spell out  wherein defining a behavior control zone corresponding to a portion of the mapping data such that the autonomous cleaning robot disables a behavior as the autonomous cleaning robot traverses the behavior control zone.
However, Moroniti teaches, defining a behavior control zone corresponding to a portion of the mapping data such that the autonomous cleaning robot disables a behavior as the autonomous cleaning robot traverses the behavior control zone (See at least Para. Para. [0058], “one or more functions that a robot must perform within the portion of the map, and/or one or more functions that a robot is prohibited from performing within the portion of the map.” and/or Para. [0059], “A floor type map layer that can be used to identify two regions within the room that are carpeted. The robot identifies a path that enables vacuuming of the regions that are carpeted. The two carpeted regions can be separated by a hardwood floor on which vacuuming is prohibited. Accordingly, as the robot traverses the hardware floor and disables the vacuuming functionality [construed as disabling a behavior as claimed]”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Moroniti to incorporate the feature in order activate/deactivate cleaning functions according to region attributes for more efficient cleaning.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2011/0264305) (hereinafter Choe) in view of Afrouzi et al. (US2019/0176321) (hereinafter Afrouzi).

Claim 1. Choe teaches a method comprising: 
receiving mapping data collected by an autonomous cleaning robot as the autonomous cleaning robot moves about an environment (See Para. [0023], [0059], “an external device/wireless terminal device receives cleaning map from control unit of a robot cleaner”), a portion of the mapping data indicative of a location of an object in the environment (See Para. [0039], [0041], [0044], [0047], “the robot cleaner generates a cleaning map based on the obstacle and its own location.”); 
Choe discloses in Para. [0059] that the terminal device receives cleaning map from the robot cleaner and check a cleaned and non-cleaned area and select a desired location/area on the cleaning map to move the robot cleaner. However, Choe does not explicitly spell out  wherein defining a clean zone at the location of the object such that the autonomous cleaning robot initiates a clean behavior constrained to the clean zone in response to encountering the clean zone in the environment.
However, in the same filed of endeavor, Afrouzi teaches defining a clean zone at the location of the object such that the autonomous cleaning robot initiates a clean behavior constrained to the clean zone in response to encountering the clean zone in the environment (See Para. [0033], Fig. 3A-3C, “the user chooses area 305 and selects weekly cleaning, as to daily or standard cleaning, for that area. In a like manner, the user selects area 306 and turns on a mopping function for that area. The remaining area 307 is treated in a default manner”, wherein area 305-307 are construed as defined different clean zone. Furthermore, see Para. [0033], “the boundary line in the corner 308 has been redrawn to exclude the area near the corner and the robotic device will thus avoid entering/cleaning this area. This may be useful for keeping the robotic device out of certain areas, such as areas with fragile objects, pets, cables or wires, etc.”). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow with the teaching of Afrouzi to incorporate the feature in order to control operations of a robotic floor-cleaning device in different locations within the map and avoid cleaning areas with fragile objects, pets, and/or cables wires.

Claim 2. The teaching of Choe as modified by the teaching of Afrouzi teaches the method of claim 1, wherein defining the clean zone comprises defining the clean zone based on a type of the object (see Afrouzi, Para. [035], “a hard (e.g. non-absorbent) surface may receive a mopping service (or vacuuming service followed by a mopping service in a service sequence), while a carpeted service may receive a vacuuming service”, same as claimed. Additionally, see Afrouzi, Para. [0035], [0037], “the processor of the robotic device determines its cleaning path based on debris accumulation within the environment, and Para. [0065], “limits the robotic device's ability to operate on particular surface types and avoid certain obstacles, such as dynamic obstacles and the like. In some embodiments, the user uses schedule mode to set the schedule of operations such the user can set vacuuming on Tuesdays at 9:00 am in the bedrooms and mopping on Fridays at 6:00 pm in the kitchen”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow with the teaching of Afrouzi to incorporate the feature in order to control operations of a robotic floor-cleaning device based on areas and objects.

Claim 3. The teaching of Choe as modified by the teaching of Afrouzi teaches the method of claim 2, further comprising determining the type of the object based on one or more contextual features in the environment proximate to the object in the environment, wherein defining the clean zone comprises defining, based on the determined type of the object, the clean zone (See Afrouzi, Para. [0033], “a user is enabled to create a two-dimensional map 304 of the workspace 300 (shown in FIG. 3A) that accurately identifies obstacles and boundaries in the workspace. In this example, the user also creates areas 305, 306, and 307 within the two-dimensional map 304 and applies particular settings to them using the user interface. By delineating a portion 305 of the map 304, the user can select settings for area 305 independent from all other areas. For example, the user chooses area 305 and selects weekly cleaning, as opposed to daily or standard cleaning, for that area. In a like manner, the user selects area 306 and turns on a mopping function for that area. The remaining area 307 is treated in a default manner”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow with the teaching of Afrouzi to incorporate the feature in order to control operations of a robotic floor-cleaning device based on objects/obstacles in the workspace.

Claims 4-5, 7-8, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2011/0264305) (hereinafter Choe) in view of Afrouzi et al. (US2019/0176321) (hereinafter Afrouzi) and further in view of Park et al. (US 2017/0265703) (hereinafter Park)

Claim 4. The teaching of Choe as modified by the teaching of Afrouzi teaches the method of claim 1, nevertheless they do not explicitly spell out wherein, after performing the clean behavior within the clean zone, the autonomous cleaning robot initiates movement to another clean zone associated with another object in the environment, and then initiates a clean behavior in response to encountering the other clean zone.
However, Park teaches, wherein, after performing the clean behavior within the clean zone, the autonomous cleaning robot initiates movement to another clean zone associated with another object in the environment, and then initiates a clean behavior in response to encountering the other clean zone (See at least Para. [0216], [0244], [0276], [0365], [0369], “the robot cleaner 200 may move to a next cleaning area and then perform the cleaning”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Park to incorporate the feature in order to sequentially move robot cleaner in the cleaning area based on the cleaning order.

Claim 5. The teaching of Choe as modified by the teaching of Afrouzi teaches the method of claim 1, nevertheless, they do not explicitly spell out a priority with the clean zone such that the autonomous cleaning robot, based on the priority associated with the clean zone, initiates movement to the clean zone.
	However, Park teaches, a priority with the clean zone such that the autonomous cleaning robot, based on the priority associated with the clean zone, initiates movement to the clean zone (See Para. [0055], discloses “set priority of cleaning area”, and see at least Para. [0244], [0276], [0318], discloses “the controller 230 may generate a control signal configured to move to a next priority cleaning area”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Park to incorporate the feature in order to sequentially move robot cleaner in the cleaning area based on the cleaning area priority setting.

Claim 7. The teaching of Choe as modified by the teaching of Afrouzi and Park teaches the method of claim 5, wherein the autonomous cleaning robot initiates the movement to the clean zone in response to a low battery status of the autonomous cleaning robot (See Choe, Para. [048], “if the power remaining amount is insufficient, then the charge current is supplied from the charging station to be charged”, and Park, Para. [0198], “a cleaning schedule based on a charging state of the power source 250, and/or a battery remaining amount”, and see Para. [0108], [0206], “The robot cleaner 200 may finish the cleaning in response to the command and move to the docking station”). The examiner notes that the prior arts teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Park to incorporate the feature in order to docking robot cleaner at docking station located in cleaning area for charging battery.

Claim 8. The teaching of Choe as modified by the teaching of Afrouzi and Park teaches the method of claim 5, further comprising causing the autonomous cleaning robot, in response to an initiation of a mission in the environment, to initiate the movement to the clean zone from a docking station (See Park, Para. [0108], [0206], “The docking station may be a device on which the robot cleaner 200 is docked when a cleaning procedure is completed or when an amount of the battery is lower than a reference value”, and see Para. [0216], “when a user inputs “no”, the robot cleaner 200 may stop the cleaning that is currently performed, based on the user command, and move to the docking station. When a user inputs “yes”, the robot cleaner 200 may move to a next cleaning area and then perform the cleaning, based on the received cleaning schedule”). The examiner notes that Park teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Park to incorporate the feature in order to move robot cleaner from docking station to cleaning area for cleaning and returned to the docking station after perform cleaning the area.

Claim 11. Choe teaches a method comprising: 
receiving mapping data collected by an autonomous cleaning robot as the autonomous cleaning robot moves about an environment (See Para. [0023], [0059], “an external device/wireless terminal device receives cleaning map from control unit of a robot cleaner”); 
Choe discloses in Para. [0059] that the terminal device receives cleaning map from the robot cleaner and check a cleaned and non-cleaned area and select a desired location/area on the cleaning map to move the robot cleaner. Nevertheless, Choe does not explicitly spell out  defining a behavior control zone corresponding to a portion of the mapping data such that an autonomous cleaning robot initiates a behavior in response to encountering the behavior control zone in the environment; and 
associating a priority with the behavior control zone such that the autonomous cleaning robot, based on the priority associated with the behavior control zone, initiates movement to the behavior control zone.
However, in the same filed of endeavor, Afrouzi teaches, defining a behavior control zone corresponding to a portion of the mapping data such that an autonomous cleaning robot initiates a behavior in response to encountering the behavior control zone in the environment (See Para. [0033], Fig. 3A-3C, “the user chooses area 305 and selects weekly cleaning, as to daily or standard cleaning, for that area. In a like manner, the user selects area 306 and turns on a mopping function for that area. The remaining area 307 is treated in a default manner”, wherein area 305-307 are construed as defined different clean zone. Furthermore, see Para. [0033], “the boundary line in the corner 308 has been redrawn to exclude the area near the corner and the robotic device will thus avoid entering/cleaning this area. This may be useful for keeping the robotic device out of certain areas, such as areas with fragile objects, pets, cables or wires, etc.”); Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow with the teaching of Afrouzi to incorporate the feature in order to control operations of a robotic floor-cleaning device in different locations within the map and avoid cleaning areas with fragile objects, pets, and/or cables wires.
Nevertheless, the teaching of Choe in view of the teaching of Afrouzi does not teach, associating a priority with the behavior control zone such that the autonomous cleaning robot, based on the priority associated with the behavior control zone, initiates movement to the behavior control zone.
However, Park teaches, associating a priority with the behavior control zone such that the autonomous cleaning robot, based on the priority associated with the behavior control zone, initiates movement to the behavior control zone (See Para. [0055], discloses “set priority of cleaning area”, and see at least Para. [0244], [0276], [0318], discloses “the controller 230 may generate a control signal configured to move to a next priority cleaning area”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Park to incorporate the feature in order to sequentially move robot cleaner in the cleaning area based on the cleaning area priority setting.

Claim 14. The teaching of Choe as modified by the teaching of Afrouzi and Park teaches the method of claim 11, wherein associating the priority with the behavior control zone comprises associating the priority with the behavior control zone based on a user selection of an environmental feature to associate with the behavior control zone (See Para, Para. [0244], discloses “prioritize cleaning area based on user input”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Park to incorporate the feature with an user interface to define a cleaning priority to perform cleaning more efficiently.

Claim 15. The teaching of Choe as modified by the teaching of Afrouzi and Park teaches the method of claim 11, further comprising: 
defining a plurality of behavior control zones, wherein defining the plurality of behavior control zones comprises defining the behavior control zone (See Park, Para. [0244], “the controller 230 may generate a control signal configured to move to a next priority cleaning area based on the user command”); and 
associating a plurality of priorities with the plurality of behavior control zones, respectively, wherein associating the plurality of priorities with the plurality of behavior control zones comprises associating the priority with the behavior control zone (See Park, Fig. 13 and 14 and 18 discloses cleaning order, i.e., priority, and see Para. [0055], discloses “set priority of cleaning area”, and see at least Para. [0244], [0276], [0318], discloses “the controller 230 may generate a control signal configured to move to a next priority cleaning area”).  The examiner notes that the prior art, Park teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Park to incorporate the feature in order to sequentially move robot cleaner in the cleaning area based on the cleaning area priority setting.

Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2011/0264305) (hereinafter Choe) in view of Afrouzi et al. (US2019/0176321) (hereinafter Afrouzi) and further in view of Kleiner et al. (US 2018/0074508, this reference is from IDS filed on 06/15/2021) (hereinafter Kleiner).

Claim 6. The teaching of Choe as modified by the teaching of Afrouzi and Park teaches the method of claim 5, wherein the autonomous cleaning robot initiates the movement to the clean zone in response to a mission (See Choe, Para. [0100], [0066], “controlling robot cleaner to move a specific location or area on the cleaning map and perform cleaning”. Additionally, see Park, Para. [0216], [0369], “the robot cleaner is moved from docking station to a cleaning area to perform cleaning based on cleaning schedule and/or area movement command”). Nevertheless, they do not explicitly spell out mission with an expected duration less than a threshold duration. 
However, Kleiner teaches, a mission with an expected duration less than a threshold duration (See Para. [0205], “Cleaning mission performance data 2203 may include the duration of the cleaning mission, the start and/or end time”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Kleiner to incorporate the feature in order perform cleaning mission with a scheduled durations of time for efficient cleaning.

Claim 9. The teaching of Choe as modified by the teaching of Afrouzi teaches the method of claim 1, nevertheless, the prior art do not explicitly spell out wherein the clean behavior corresponds to a focused clean behavior.
However, Kleiner teaches, wherein the clean behavior corresponds to a focused clean behavior (See Para. [0217], “the robot can complete cleaning of a majority (for example, up to 80% to 90% or more) of the floor space first in the open area, and then focus on the more laborious and potentially mission-disrupting clutter areas 2906”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Kleiner to incorporate the feature in order to improves cleaning performance of the robot cleaner in clutter areas.

Claim 10. The teaching of Choe as modified by the teaching of Afrouzi and Kleiner teaches the method of claim 9, wherein the focused clean behavior causes the autonomous cleaning robot to cover the clean zone two or more times, to increase a vacuum power of the autonomous cleaning robot, or to decrease a movement speed of the autonomous cleaning robot (See Kleiner, Para. [0149], [0180], discloses “a multiple cleaning missions to collect dirt and/or debris”., and see Afrouzi, Para. [0027], [0032], [0037], discloses “robot speed settings and cleaning frequency settings”, and “the workspace to be cleaned with the robot at low speed”). The examiner notes that the prior arts, Kleiner and Afrouzi discloses the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Kleiner to incorporate the feature in order to perform more efficiency cleaning for the areas with more dirt and/or debris.

Claims 12-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al. (US 2011/0264305) (hereinafter Choe) in view of Afrouzi et al. (US2019/0176321) (hereinafter Afrouzi), Park et al. (US 2017/0265703) (hereinafter Park) and further in view of Kleiner et al. (US 2018/0074508, this reference is from IDS filed on 06/15/2021) (hereinafter Kleiner).

Claim 12. The teaching of Choe as modified by the teaching of Afrouzi and Park teaches the method of claim 11, wherein associating the priority with the behavior control zone causes the autonomous cleaning robot to 
initiate the movement to the behavior control zone at a start of a mission (See Choe, Para. [0100], [0066], “controlling robot cleaner to move a specific location or area on the cleaning map and perform cleaning”. Additionally, see Park, Para. [0216], [0369], “the robot cleaner is moved from docking station to a cleaning area to perform cleaning based on cleaning schedule and/or area movement command”), 
Nevertheless, the prior art do not explicitly spell out wherein initiate the behavior in response to encountering the behavior control zone, the behavior corresponding to a focused clean behavior performed within the behavior control zone.
However, Kleiner teaches, initiate the behavior in response to encountering the behavior control zone, the behavior corresponding to a focused clean behavior performed within the behavior control zone (See Para. [0217], “the robot can complete cleaning of a majority (for example, up to 80% to 90% or more) of the floor space first in the open area, and then focus on the more laborious and potentially mission-disrupting clutter areas 2906”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Kleiner to incorporate the feature in order to improves cleaning performance of the robot cleaner in clutter areas.

Claim 13. The teaching of Choe as modified by the teaching of Afrouzi, Park and Kleiner teaches the method of claim 12, wherein, after performing the focused clean behavior within the behavior control zone, the autonomous cleaning robot
initiates movement to another behavior control zone associated with another priority lower than the priority associated with the behavior control zone (See Park, Para. [0055], discloses “set priority of cleaning area”, and see at least Para. [0244], [0276], [0318], discloses “the controller 230 may generate a control signal configured to move to a next priority cleaning area”), and then
initiates a focused clean behavior in response to encountering the other behavior control zone (See Kleiner, Para. [0217], “the robot can complete cleaning of a majority (for example, up to 80% to 90% or more) of the floor space first in the open area, and then focus on the more laborious and potentially mission-disrupting clutter areas 2906”).
The examiner notes that the prior arts, Park and Kleiner discloses the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Kleiner to incorporate the feature in order to sequentially move robot cleaner in the cleaning area based on the cleaning area priority setting.

Claim 16. The teaching of Choe as modified by the teaching of Afrouzi and Park teaches the method of claim 15, further comprising providing, to the autonomous cleaning robot, a schedule to cause the autonomous cleaning robot to prioritize cleaning (See Park, Para. [0055], [0244], [0276], discloses “priority of cleaning area”), nevertheless, they do not explicitly spell out wherein  a first subset of the plurality of behavior control zones during a first time, and to prioritize cleaning a second subset of the plurality of behavior control zones during a second time.
However, Kleiner teaches, a first subset of the plurality of behavior control zones during a first time, and to prioritize cleaning a second subset of the plurality of behavior control zones during a second time (See Para. [0029]-[0030], [0055], “a subset of the plurality of regions to be cleaned, the subset including a portion of one of the plurality of regions”. Furthermore, see Para. [0044]-[0045], discloses “first cleaning mission includes a first scheduled time and the second cleaning mission includes a second scheduled time”). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Kleiner to incorporate the feature in order to further improve cleaning performance.

Claim 17. The teaching of Choe as modified by the teaching of Afrouzi, Park and Kleiner teaches the method of claim 16, wherein the first time is during a first cleaning mission, and the second time is during a second cleaning mission (See Kleiner, Para. [0044]-[0045], discloses “first cleaning mission includes a first scheduled time and the second cleaning mission includes a second scheduled time”)..

Claim 18. The teaching of Choe as modified by the teaching of Afrouzi, Park and Kleiner teaches the method of claim 16, wherein the first time and the second time are during a cleaning mission (See Kleiner, Para. [0044]-[0045], discloses first and second cleaning missing and corresponding  first and second scheduled time”, same as claimed).

Claim 19. The teaching of Choe as modified by the teaching of Afrouzi and Park teaches the method of claim 11, wherein the autonomous cleaning robot initiates the movement to the behavior control zone in response to a mission (See Choe, Para. [0100], [0066], “controlling robot cleaner to move a specific location or area on the cleaning map and perform cleaning”. Additionally, see Park, Para. [0216], [0369], “the robot cleaner is moved from docking station to a cleaning area to perform cleaning based on cleaning schedule and/or area movement command”). Nevertheless, they do not explicitly spell out mission with an expected duration less than a threshold duration. 
However, Kleiner teaches, a mission with an expected duration less than a threshold duration (See Para. [0205], “Cleaning mission performance data 2203 may include the duration of the cleaning mission, the start and/or end time”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Chow in view of the teaching of Afrouzi and with the teaching of Kleiner to incorporate the feature in order perform cleaning mission with a scheduled durations of time for efficient cleaning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liggett et al. (US2020/0170470) discloses, “OPTICAL INDICIUM FOR COMMUNICATING INFORMATION TO AUTONOMOUS DEVICES”.
Kolling et al. (US 2020/0089255) discloses, “TURN-MINIMIZING OR TURN-REDUCING ROBOT COVERAGE”;
Williams et al. (US 2016/0297072) discloses,  “RESTRICTING MOVEMENT OF A MOBILE ROBOT”;
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664